PER CURIAM:
Randolph Crocker, Jr., seeks to appeal the district court’s order construing his pleading as a motion under 28 U.S.C. § 2255 (2000), and denying the motion as successive. An appeal may not be taken from the final order in a habeas corpus proceeding unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A prisoner satisfies this standard by demonstrating that reasonable jurists would find that his constitutional claims are debatable and that any dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 123 S.Ct. 1029, 1040, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001). We have independently reviewed the record and conclude that Crocker has not made the requisite showing.* Accordingly, we deny a certificate of appealability, deny leave to proceed in forma pauperis, and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


 To the extent Crocker’s notice of appeal and appellate brief could be construed as a motion for authorization to file a successive § 2255 motion, we deny such authorization. See United. States v. Winestock, 340 F.3d 200, 208 (4th Cir.), petition for cert. filed,-U.S.-, 124 S.Ct. 496,-L.E.2d-(2003).